— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Nassau County (Vitale, J.), imposed February 19, 1982, upon his adjudication as a youthful offender after a plea of guilty to petit larceny, the sentence being a term of intermittent imprisonment for two weekends and three years’ probation. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of probation of three years. As so modified, sentence affirmed and case remitted to the Supreme Court, Nassau County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). Under the circumstances of this case, it was an improvident exercise of discretion to impose a term of intermittent imprisonment and accordingly the sentence is modified to a term of probation of three years. Mollen, P. J., Thompson, Weinstein and Niehoff, JJ., concur.